Citation Nr: 1234939	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  12-18 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the September 15, 2010, Board decision that denied a compensable rating for a chalazion of the right upper eyelid should be reversed or revised on the basis of clear and unmistakable error (CUE).

2.  Whether the September 15, 2010, Board decision that denied a compensable rating for tension headaches should be reversed or revised on the basis of CUE.

(The issues of entitlement to service connection for a disability manifested by chest pain and for entitlement to a rating in excess of 30 percent for pseudofolliculitis barbae are the subjects of a separate decision/remand  issued simultaneously with this decision under a separate docket number.)


REPRESENTATION

Moving Party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to June 1992.  The Veteran in this case is the Moving Party.

This matter comes before the Board of Veterans' Appeals (Board) on a motion filed by the Moving Party in October 2010.


FINDINGS OF FACT

1.  In a decision dated September 15, 2010, the Board denied entitlement to a compensable rating for a chalazion of the right upper eyelid.

2.  In the same decision dated September 15, 2010, the Board also denied entitlement to a compensable rating for tension headaches.

3.  The Moving Party has not alleged any error of fact or law in the foregoing decisions that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  A valid claim of CUE in the Board's September 15, 2010, decision denying entitlement to a compensable rating for a chalazion of the right upper eyelid has not been raised.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2011).
2.  A valid claim of CUE in the Board's September 15, 2010, decision denying entitlement to a compensable rating for tension headaches has not been raised.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), is not applicable to the instant CUE motion for the reason that a CUE motion is not a claim or an application for VA benefits and therefore duties associated with such claims or applications are inapplicable.  See 38 C.F.R. § 20.1411(c), (d) (2011).  See also Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001).

Legal Criteria

Under 38 U.S.C.A. § 7111 (West 2002), the Board has been granted the authority to revise its prior decisions on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-141 1 (2011).  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b) (2011).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1) (2011).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a) (2011).  See also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c)(2011).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) (2011).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e) (2011).

The benefit-of-the-doubt rule of 38 U.S.C.A. § 5107 (West 2002) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a) (2011).

Analysis

Chalazion of Right Upper Eyelid

The Moving Party claims error in the Board's September 15, 2010, decision that denied entitlement to a compensable rating for a chalazion of the right upper eyelid.  Specifically, he argued that a recent VA examination report did not support the denial of a higher rating.  He stated that during the examination his eye did not appear as bad as it usually is at any given time of the year.  He also stated that the VA examiner did not get to see the chalazion at its worse and that if his condition had worsened during the VA examination the "finding" would have been different.  Apparently referencing the recent VA examination, the Moving Party claimed that the "Durham VA hospital" did not take into consideration of his age or the effect of aging on pre-existing maladies and condition.

The Moving Party also claimed that the Durham VA hospital was constantly reversing decisions that were rendered as far back as 1992, contradicting earlier diagnostics.  He argued that the Board erred in denying his claim based on "time, age progress, and the fact that the condition has already been analyzed."  The Moving Party argued that the decision denying his claim should be reversed based on the history and condition of the disability.  He also stated that "the PFB (diagnostic June 2008 remand) by the VA hospital is proof of the pattern on why both disabilities should be granted."

Finally, the Moving Party contends that he was not given the benefit of the doubt in the consideration of his claim.

As regards the Moving Party's complaint regarding the "most recent examination," a review of the record shows that the Veteran most recently underwent a VA eye examination in April 2009.  The Moving Party's complaint seems to pertain to the adequacy of the examination and the competency of the examiner.  However, the competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).  The Moving Party has not provided any evidence which shows that the April 2009 VA examiner was incompetent.

As regards the Moving Party's complaint about "decisions and actions of the Durham VA hospital," the Board finds that he has failed to clearly and specifically set forth the alleged CUE.  Assuming that the Moving Party is alleging that the Board improperly considered medical evidence or records from the Durham, North Carolina VA Medical Center, any disagreement with the weight given to the medical evidence does not raise a valid claim of CUE.  38 C.F.R. § 20.1403(d) (3).
As regards the Moving Party's claim that he was not given the benefit of the doubt in consideration of his claim, in the September 2010 decision the Board noted that since the preponderance of the evidence was against the assignment of any higher rating, the doctrine was not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Tension Headaches

The Moving Party claims error in the Board's September 15, 2010, decision that denied entitlement to a compensable rating for tension headaches in that the Board mislabeled his character, personality, and candor; attacked his emotions; and labeled him a hypochondriac.  He stated that the denial of his claim was based on an opinion of his character as opposed to 20 years of medical evidence which weighed in favor of his claim.  The Moving Party also appears to claim that the denial of his claim turned on consideration of a CT-Scan and that his claim should have been remanded for further consideration to determine the effect of stress or other maladies on his headache disability.

As regards the Moving Party's claim that the Board misjudged his character in denying his claim for a compensable rating for tension headaches, in the September 2010 decision, the Board noted that there was some indication in the record that the Veteran had exaggerated his symptoms.  A review of the record shows that a September 2005 VA outpatient record noted that that the Moving Party complained of many medical problems and was questionably a hypochondriac.  Accordingly, the Board considered this medical evidence in deciding the Moving Party's claim.  The Moving Party's disagreement with how the Board weighed the lay and medical evidence does not raise a valid claim of CUE.  38 C.F.R. § 20.1403(d) (3).

As regards the Moving Party's contention that his claim for a compensable rating for tension headaches should have been remanded for further development, the Board notes that this claim was remanded for further development in June 2008.  After accomplishing the action requested in the Board's June 2008 remand, the Board denied the claim.


Both Claims

In this case, the Moving Party's allegations of CUE relate to how the Board weighed the evidence and to duty to assist failures.  The Veteran has not alleged any error of fact or law that constitutes CUE.  Therefore, the motion must be dismissed.


ORDER

The motion to revise or reverse the September 15, 2010, Board decision denying a compensable rating for a chalazion of the right upper eyelid is dismissed.

The motion to revise or reverse the September 15, 2010, Board decision denying a compensable rating for tension headaches is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


